Title: To James Madison from Andrew Jackson, 5 July 1815
From: Jackson, Andrew
To: Madison, James


                    
                        
                            Sir
                        
                        Nashville July 5th. 1815
                    
                    The bearer Mr Lewis Livingston of Newyork, is one of those young heroes, who faithfully sustained the national charactor, on the lines of defence below Neworleans, he acted by my appointment as assistant engineer, his unwearied attention to the duties assigned him, obtained the thanks of his General and a claim on the gratitude of his country. Mr Livingston possessing a liberal education, his talents may be, beneficially employed in the service of his country, and particularly on the event of another war—as Such I beg leave to introduce him. I have the honor to be very respectfully yr mo ob, Servt,
                    
                        
                            Andrew Jackson
                        
                    
                